Citation Nr: 0633309	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension (SMP) on account 
of housebound status or on account of a need for regular aid 
and attendance.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
April 1972 and from June 1979 to May 1980, with service in 
the Republic of Vietnam from July 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2003 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in October 1997 denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
did not initiate an appeal of that determination by the 
agency of original jurisdiction to the Board by filing a 
timely notice of disagreement, see 38 C.F.R. §§ 20.200, 
20.302(a) (2006), and, consequently, the denial of his claim 
for service connection for PTSD became final.  Thereafter, he 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that the additional evidence was not new 
and material, and the current appeal on that issue ensued.  

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a disability evaluated as 100 percent 
disabling, but he does not have additional disabilities 
independently evaluated as 60 percent disabling and he is not 
in fact housebound.

2.  The veteran does not need the regular aid and attendance 
of another person by reason of his non-service-connected 
psychiatric disability or for any other reason. 

3.  In an unappealed October 1997 decision, the agency of 
original jurisdiction denied entitlement to service 
connection for PTSD.

4.  Evidence received since the October 1997 agency of 
original jurisdiction decision includes evidence which was 
not previously submitted to agency decision makers and which, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMP are not met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352(a) (2006). 

2.  Evidence received since a final October 1997 agency of 
original jurisdiction decision is new and material, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

With regard to the issue of entitlement to special monthly 
pension (SMP), 
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in July 2003 by the RO satisfied the statutory 
and regulatory duty to notify provisions on that issue.  
There is no indication in the record that additional evidence 
material to the issue of entitlement to SMP which is not part 
of the veteran's claims file is available.  Therefore, the 
Board finds that VA has met the duties to notify and to 
assist required by law as to the claim decided herein.  In 
view of the fact that the veteran and his representative have 
had ample opportunity to submit evidence and argument in 
support of his claim for SMP, the timing of the VCAA notice 
provided to the veteran was in no way prejudicial to him.

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable such that further notification and development 
pursuant to the VCAA and its implementing regulations is not 
required before reopening can be accomplished.  A 
determination as to the merits of that reopened claim is, 
however, deferred pending the additional action requested in 
the REMAND following this decision.

SMP

VA shall pay to each veteran of a period of war who meets 
certain service requirements and who is permanently and 
totally disabled from non-service-connected disability 
pension at the rate prescribed by law.  38 U.S.C.A. § 1521(a) 
(West 2002).  In this case, the rating decision in January 
2003 found that the veteran is permanently and totally 
disabled from non-service-connected psychiatric disability 
and granted his claim for pension.

If a veteran entitled to pension is in need of regular aid 
and attendance, an increased rate of pension (special monthly 
pension or SMP) is payable.  38 U.S.C.A. §§ 1502, 1521(d)(1) 
(West 2002); 38 C.F.R. §§ 3.351, 3.352(a) (2006).  In 
addition, if a veteran who has a disability rated as 
permanent and total and (1) has additional disability or 
disabilities independently ratable at 60 percent or more or 
(2) by reason of a disability or disabilities is permanently 
housebound but does not qualify for pension at the aid and 
attendance rate provided by 38 U.S.C.A. § 1521(d), an 
increased rate of pension (SMP) is payable.  38 U.S.C.A. § 
1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2006).

In this case, there is absolutely no competent or credible 
evidence that the veteran's non-service-connected psychiatric 
disability confines him to his residence or requires the 
assistance of another person in order for the veteran to 
perform the activities of daily living, and so there is no 
basis for an allowance of entitlement to SMP.  See 
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) 
(2006).

As the preponderance of the evidence is against the veteran's 
claim for SMP, the benefit of the doubt doctrine does not 
apply on that issue.  38 U.S.C.A. § 5107(b) (West 2002). 
 

Reopening Claim of Entitlement to Service Connection for PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2006). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).   For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The bases of the RO's decision in October 1997 denying 
entitlement to service connection for PTSD were that he did 
not engage in combat with the enemy in Vietnam, that he did 
not submit any credible supporting evidence that a claimed 
in-service stressor occurred, and that the information he had 
provided to VA concerning his claimed in-service stressors 
was not sufficient to permit an attempt to verify his claimed 
in-service stressors from official military records.  

The additional evidence which the veteran has submitted since 
1997 includes a stressor statement of his received by VA in 
July 2002.  In that statement, the veteran said that he drove 
a truck in convoys in Vietnam on numerous occasions and that 
some of the convoys were subjected to enemy attacks.  The 
veteran provided information regarding the routes which were 
being followed by the truck convoys in question which were 
"rocketed" by enemy forces and of units to which the 
drivers and other service members in those truck convoys were 
assigned.

The veteran's July 2002 stressor statement contains details 
regarding enemy rocket attacks on truck convoys of which a 
truck driven by the veteran was a part which were not of 
record in October 1997 and is thus new.  The statement 
relates to an unestablished fact [the occurrence of a claimed 
in-service stressor] and, in conjunction with VA's duty to 
assist the claimant by attempting to verify a claimed in-
service stressor from official military records, raises a 
reasonable possibility of substantiating his claim of 
entitlement to service connection for PTSD.  For those 
reasons, the veteran's July 2002 stressor statement 
constitutes material evidence.

New and material evidence has been received to reopen the 
claim for service connection for PTSD, see 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006), and 
that claim is addressed in the remand portion of this 
decision-remand.      


ORDER

Entitlement to SMP is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened and 
the appeal on that issue is granted to that extent.  

REMAND

During the veteran's first period of active military service, 
which included the period of time during which he was on 
active duty in the Republic of Vietnam, the veteran was a 
soldier in the United States Army.  His Department of the 
Army (DA) Form 20, personnel file, is pertinent to his claim 
on appeal of entitlement to service connection for PTSD and 
should be obtained by VA to comply with VA's duty to assist 
pursuant to the VCAA.  

VA's duty to assist requires an attempt to verify by research 
of military unit records the veteran's claimed in-service 
stressors, and this case will be remanded for that purpose.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain a copy of the 
veteran's DA Form 20, personnel file.

2.  The AMC should then contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and provide that 
organization with copies of the veteran's 
July 2002 stressor statement and of his 
DA Form 20.  The AMC should request that 
the JSRRC attempt to verify the veteran's 
claimed in-service stressors of being a 
driver of an Army truck in convoys 
traveling on roads in Vietnam which were 
attacked by enemy rockets and report 
whether any such incident in which the 
veteran may have been involved is 
documented in official military records.

3.  After receipt of the JSRRC's report, 
the AMC should re-adjudicate the remanded 
claim based on a consideration of all of 
the evidence of record.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supple-mental statement 
of the case and be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


